DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.

Claims 22-28, 31, 37-43, 47-50, 52-56, 59, 65-67, 71, 84-93 and 95-97 are pending in this application and were examined on their merits.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 23, 28, 31, 37, 38, 39, 41, 47, 48, 50, 56, 59, 65-67, 71, 84, 85, 86,
87, 88, 90, 91, 92 and 93 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Irsch et al. (2011), cited in the IDS, as evidenced by Wollowitz et al. (US 6,004,742), cited in the IDS, Hei et al. (1999) and Kwon et al. (2014).

Irsch et al. teaches a platelet product comprising:
preparing one or more whole blood derived platelet components prepared from
whole blood donations (pooled whole blood derived platelets from 4-7 buffy coats) (Pg. 21, Column 1, Lines 19-21) and reading on Claims 22, steps a) and b), 28, 56, 84 and 90; 
wherein the platelet product is subjected to photochemical treatment (ultraviolet
A) with a psoralen compound to inactivate pathogens and leukocytes (Pg. 22, Fig. 2), and reading on Claim 22, step c);
wherein the platelet product has not been subjected to treatment with either
ionizing irradiation or a filtration medium to reduce the level of leucocytes, and reading on Claims 22, 37, 65 and 88, 

storage container (bags) suitable for administration to a subject in need thereof (Pg.
22, Fig. 2), and reading on Claim 22, step d);
wherein the platelet yield is 2.5-6.0 x 106 and comprises donor plasma at ratio of 32-47% and Platelet Additive Solution (PAS) at 53-68% (Pg. 23, Table 1 and Pg. 21, Column 2, Lines 8-10), and reading on Claims 31, 59, 85, 86, 87, 91, 92 and 93;
and transfusion of the platelet product to a murine subject in need thereof with an elevated risk of a leucocyte-related transfusion complication (murine parent to Fi transfusion model) and reduces the risk of a leukocyte-related transfusion complication Transfusion-Associated Graft versus Host Disease (TA-GVFID) (Pg. 28, Table 7), and reading on Claims 40, 41 and 48.

Wollowitz et al. teaches a similar method to Irsch et al. wherein a platelet preparation is subjected to a photochemical treatment with a psoralen compound, irradiating the mixture and transferring the photochemically treated platelet preparation to a storage container (Column 59, Lines 22-43), without either gamma irradiation or filtration.  
Hei et al. teaches a similar method to Irsch et al. wherein a pooled platelet concentrate preparation is subjected to a photochemical treatment with a psoralen compound and irradiating the mixture (Pg. 240, Column 1, Lines 19-41 and Column 2, Lines 28-52 and Pg. 241, Column 1, Lines 1-30), without either gamma irradiation or filtration.  
et al. teaches a similar method to Irsch et al. wherein a non-leucoreduced, pooled platelet preparation is subjected to a photochemical treatment with a psoralen compound and irradiating the mixture (Pg. 254, Abstract and Pg. 255, Fig. 1), without either gamma irradiation or filtration.  Thus, it was known in the art before the effective filing date to prepare a photochemically treated platelet preparation without prior gamma-irradiation or filtration. 

With regard to the limitations of Claim 22, “wherein said transfusion ready platelet product is suitable for administration to the subject with elevated risk for a leukocyte- related transfusion complication without treatment of the transfusion-ready platelet product with either gamma irradiation or a filtration medium to reduce the level of contaminating leukocytes’; this an intended use limitation which does not materially distinguish the claimed composition from that of the prior art.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure/composition is capable of performing the intended use, then it meets the claim. 

With regard to Claims 47 and 71, “wherein administering the transfusion ready platelet product to the subject results in a 1 hour corrected count increment (CCl) of greater than 5,000”, this is an inherent features/characteristics of the claimed invention. 


same components and method steps as claimed, it would also be expected to have the same features/characteristics, barring any evidence to the contrary.  The MPEP at 2112 IV. and V. states:
"In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
 "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted)

With regard to Claims 23 & 50; 38 & 66 and 39 & 67, respectively, these claims require that the storage containers comprise “suitable labeling for human use”,
“wherein the storage container comprises labeling indicating that treatment with ionizing
radiation or a leukocyte reduction filter is not required prior to administration of the
platelet product to a subject” and “wherein the storage container further comprises
instructions indicating that treatment with ionizing radiation or a leukocyte reduction filter
is not required prior to administration of the platelet product to a subject”.  In this instance, the claimed labeling/instructions do not provide a functional relationship with the substrate, being merely instructions for use, which do not depend upon each other and are therefore not given patentable weight.  



 If a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994)
Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.

Response to Arguments

Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. 

The Applicant argues citing the prior response and Declaration, that neither Irsch nor Wollowitz would be read by the ordinary artisan as disclosing the claimed invention (Remarks, Pg. 9, Lines 16-22).

This is not found to be persuasive for the reasoning provided in the prior filed Rejection, Response to Arguments and Response to Amendment which the Examiner maintains anticipate the claimed invention.





This is not found to be persuasive for the following reasons, the general statement in Irsch et al. that “leukofiltration does not remove all of the residual leukocytes in a blood component” is not a teaching that the specific platelet product of Irsch has been subjected to leukofiltration.  Therefore, the interpretation by the Examiner remains, while the reference “generally” discusses the utility of the system in inactivation of residual leucocytes, the reference is clearly not limited to this utility particularly as nowhere in Irsch et al. is it positively recited that the pooled whole blood platelets have been leucoreduced, the reference specifically notes that in regions where leukodepletion is not mandatory the system can be used without prior leukodepletion and that photochemical treatment (INTERCEPT™) can be used as an alternative means of leucocyte inactivation/removal to leucofiltration and gamma-irradiation.






et al. is a review article and is not expected to recite every detail known in the art and therefore the assertion by the Examiner that the absence of a positive recitation of exclusion of a method step is not evidence of the presence of the additional steps of gamma-irradiation or leucofiltration is incorrect and the presence or absence of a leucofiltration step must be evaluated in the context of the person of ordinary skill in the art, noting the lack in the reference of a teaching of the use of a needle to administer blood products to a patient as would allegedly be recognized by the ordinary artisan (Arguments, Pg. 10, Lines 21-29 and Pg. 11, Lines 1-3).

This is not found to be persuasive for the following reasons, as discussed above and in the prior action, the Irsch reference clearly states, as acknowledged by the Declarant, that the INTERCEPT® system can be used without prior leucofiltration. Nothing in the reference indicates the requirement or necessity of any further treatment of the treated platelet population, such as leucofiltraton or gamma-irradiation.  The absence of a positive recitation of exclusion is not evidence of the presence of the additional steps.  The Examiner notes the similar methods of Wollowitz et al., Hei et al. and Kwon et al. of providing psoralen sterilized platelet preparations which also does not positively require either gamma-irradiation or filtration.  Thus, the claims are still deemed to be anticipated/obviated and would be recognized as such by the ordinary artisan.




The Applicant argues that references cited by Irsch discussing clinical trials for INTERCEPT™ treated platelets expressly state that the platelets were leukoreduced, as asserted in the Declaration, citing IDS filed; Van Rhenen et al. (2003), McCullogh et al. (2004), Kerkhoffs et al. (2006), Kerkhoffs et al. (2010) and Apelseth et al. (2010) (Remarks, Pg. 11, Lines 4-33 and Pg. 12, and Pg. 13, Lines 1-28).

This is not found to be persuasive for the following reasons, the fact that at the
time of publishing of Irsch et al., certain prior cited clinical studies conducted using the INTERCEPT® system were performed using leucoreduced platelets is not evidence that the reference itself utilized leucoreduced platelets.  For reasons of record set forth in the prior action and above, the Examiner maintains that the instant application is anticipated.

The Applicant argues the instant claims, specifically 22 and 49 are directed to transfusions in patients at risk for elevated leukocyte related complications, allegedly not addressed by the teachings of Irsch et al. (Remarks, Pg. 13, Lines 29-34 and Pg. 14, Lines 1-2).
22, “wherein said transfusion ready platelet product is suitable for administration to the subject with elevated risk for a leukocyte- related transfusion complication without treatment of the transfusion-ready platelet product with either gamma irradiation or a filtration medium to reduce the level of contaminating leukocytes’; this an intended use limitation which does not materially distinguish the claimed composition from that of the prior art.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  With regard to Claim 49, this claim was not rejected under anticipation.  The reasoning for a finding of obviousness was discussed both in the prior action and below.

The Applicant argues that at the time Irsch was published, whole blood derived platelets would have been leucofiltered during preparation or prior to use and not given to subjects with an elevated risk for a leucocyte-related transfusion complication, citing IDS filed American Red Cross (2013) (Remarks, Pg. 14, Lines 3-33 and Pg. 15, Lines 1-4).






prior action, Irsch clearly teaches (see Irsch, Pg. 28, Column 1, Lines 16-29 and Table
7) that photochemical treatment (INTERCEPT) as an alternative means of leucocyte inactivation/removal to leucofiltration and gamma-irradiation, as well as teaching transfusion of the platelet product to a murine subject in need thereof with an
elevated risk of a leucocyte-related transfusion complication (murine parent to Fi
transfusion model) which is a model for TA-GVFID in immunosuppressed patients
(reading on human) subjects (see Irsch, Pg. 28, Column 1, Lines 4-6) and reduces the
risk of a leukocyte-related transfusion complication Transfusion-Associated Graft versus
Host Disease (TA-GVFID) in the mouse model.  Further, the Examiner notes that
nowhere in the reference is it stated that use of the INTERCEPT® treated platelet
preparation must be with either previously leucofiltered platelets or followed with
either gamma-irradiation or leucofiltration.  The absence of a positive recitation of exclusion of a method step is not evidence of the presence of the additional steps such as gamma irradiation or leucofiltration.  The Examiner maintains therefore that the use of a whole blood derived platelet product as claimed for treating a human subject with an elevated risk for a leukocyte-related transfusion complication, and which has not been treated either with gamma irradiation or leucofiltration, is anticipated for reasons of record set forth in the prior action and above.



et al. (2008) and Schiffer et al. (2001) (Remarks, Pg. 15, Lines 5-32 and Pg. 16 and Pg. 17, Lines 1-25).

This is not found to be persuasive for the following reasons, while the Irsch et al. reference generally discusses the utility of the system in inactivation of residual leucocytes, the reference is clearly not limited to this utility particularly as nowhere in Irsch et al. is it positively recited that the pooled whole blood platelets have been leucoreduced, the reference specifically notes that in regions where leukodepletion is not mandatory the system can be used without prior leukodepletion and that photochemical treatment (INTERCEPT) can be used as an alternative means of leucocyte inactivation/removal to leucofiltration and gamma-irradiation, as well as teaching transfusion of the platelet product to a murine subject in need thereof with an elevated risk of a leucocyte-related transfusion complication (murine parent to Fi transfusion model) which is a model for TA-GVFID in immunosuppressed patients (reading on human) subjects (see Irsch, Pg. 28, Column 1, Lines 4-6) and reduces the risk of a leukocyte-related transfusion complication Transfusion-Associated Graft versus Host Disease (TA-GVFID) in the mouse model.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23, 28, 31, 37, 38, 39, 41, 42, 47, 48, 49, 50, 56, 59, 65-67, 71, 84, 85, 86, 87, 88, 90, 91, 92, 93, 96 and 97 are rejected under 35 U.S.C. § 103 as being
unpatentable over Irsch et al. (2011), cited in the IDS, as evidenced by Wollowitz et al.
(US 6,004,742), cited in the IDS, Hei et al. (1999) and Kwon et al. (2014).

The teachings of Irsch et al., Wollowitz et al., Hei et al. and Kwon et al. were discussed above.

None of the references taught a method wherein the transfusion ready platelet product is administered to a human subject, as required by Claims 42 and 49.





et al. already teaches administration of the platelet product to an animal model of a transfusion complication and animal models are routinely used in the medical arts as preliminaries for human therapies.

With regard to the limitations of Claim 96, “wherein administering the transfusion ready platelet product to the subject results in a 1 hour corrected count increment (CCl) of greater than 5,000”, this appears to be a feature/characteristic of the claimed invention.  As the cited prior art teaches a method with the same components and method steps as claimed, it would also be expected to have the same features/characteristics, barring any evidence to the contrary. 




"In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
 "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted)

Response to Arguments

Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. 

The Applicant argues that neither Irsch or Wollowitz would be read by the ordinary artisan as disclosing the claimed invention, or the provision to subjects at elevated risk for leukocyte-related transfusion complications without leucoreduction as evidenced by the Declaration and IDS cited prior art.  Applicant concludes that the other cited references to not remedy these alleged deficiencies (Remarks, Pg. 18, Lines 4-13).

.

Claims 22-28, 31, 37, 38, 39, 41-43, 47, 48, 49, 50, 52-56, 59, 65-67, 71, 84, 85, 86, 87, 88, 90, 91, 92, 93, 96 and 97 are rejected under 35 U.S.C. § 103 as being unpatentable over Irsch et al. (2011), cited in the IDS, as evidenced by Wollowitz et al. (US 6,004,742), cited in the IDS, Hei et al. (1999) and Kwon et al. (2014), as applied to Claims 22, 23, 28, 31, 37, 38, 39, 41,42, 47, 48, 49, 50, 56, 59, 65-67, 71, 84, 85, 86, 87, 88, 90, 91, 92, 93, 96 and 97 above, and further in view of Corash et al. (2004), cited in the IDS.

The teachings of Irsch et al., Wollowitz et al., Hei et al. and Kwon et al. were discussed above.

None of the above references specifically taught wherein the subject with an elevated risk of leucocyte-related transfusion complication is a recipient of a peripheral blood stem cell or bone marrow transplant, as required by Claims 24 and 52;
wherein the subject with elevated risk for a leukocyte-related transfusion complication is a recipient of ablative chemotherapy and/or radiotherapy, as required by Claims 25 and 53;
26 and 54;
wherein the subject with elevated risk for a leukocyte-related transfusion complication is a subject diagnosed with an immunodeficiency, as required by Claims 27 and 55;
or wherein the subject is a human subject, as required by Claim 43.

Corash et al. teaches that patient populations, therapies and clinical conditions
considered at risk for TG-GVHD due to blood component transfusion include:  recipients
of a peripheral blood stem cell or bone marrow stem cell transplant; recipients of ablative chemotherapy and/or radiotherapy; hematologic malignancy or solid tumor; and
congenital immunodeficiency syndromes (Pg. 2, Table 2).











filing date of the claimed invention to modify the method of preparing and administering a transfusion ready platelet product to a subject at risk for an elevated risk of leucocyte-related transfusion complication (TG-GVHD animal model) to administer the transfusion ready platelet product to other subjects at risk for an elevated risk of leucocyte-related transfusion complication (TG-GVHD) as taught by Corash et al, above because this is no more than the simple substitution of one known element (subjects at risk for an elevated risk of leucocyte-related transfusion complication [TG-GVHD]) for another (TG-GVHD animal model) to obtain predictable results (reduced risk of leukocyte-related transfusion complication [TG-GVHD]).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide a treatment for a condition with a reduced risk of provoking transfusion graft vs. host disease.  



modification because Irsch et al. is directed to the preparation of a transfusion ready platelet product and the administration thereof to an animal model of TG-GVHD and Corash et al. is drawn to particular human patient populations, therapies and clinical conditions considered at risk for TG-GVHD due to blood component transfusion and animal models are routinely used in the medical arts as preliminaries for human therapies.

Response to Arguments

Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the filed Remarks.

Claims 22, 23, 28, 31,37, 38, 39, 41, 47, 48, 49, 50, 59, 65, 71, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 95, 96 and 97 are rejected under 35 U.S.C. § 103 as being unpatentable over Irsch et al. (2011), cited in the IDS, as evidenced by Wollowitz et al. (US 6,004,742), cited in the IDS, Hei et al. (1999) and Kwon et al. (2014), as applied to Claims 22, 23, 28, 31, 37, 38, 39, 41, 42, 47, 48, 49, 50, 56, 59, 65-67, 71, 84, 85, 86, 87, 88, 90, 91, 92, 93, 96 and 97 above, and further in view of Squires (2014), of record.

et al., Wollowitz et al., Hei et al. and Kwon et al. were discussed above.

None of the above references specifically taught a method wherein the subject has a platelet count of less than about 10,000/µL prior to administration of the transfusion ready platelet product, as required by Claims 89 and 95.

Squires teaches that the transfusion “trigger” or threshold for platelet transfusion of patients with thrombocytopenia is generally accepted to be 10,000/µL (Pg. 225, Column 1, Lines 5-12).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of preparing and administering a transfusion ready platelet product to a subject at risk for an elevated risk of leucocyte-related transfusion complication (TG-GVHD animal model) to administer the transfusion ready platelet product to subjects having a platelet count of less than about 10,000/µL prior to administration of the transfusion ready platelet product because this is the art-recognized threshold limit for triggering a platelet transfusion.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to effectively time a platelet transfusion in a subject in need thereof.  


et al. already teaches administration of the platelet product to an animal model of a transfusion complication and Squires teaches that the transfusion “trigger” or threshold for platelet transfusion of patients for a platelet transfusion is 10,000/µL.

Response to Arguments

Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the filed Remarks.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.





If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        12/01/2021